DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/202.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokura (US 2009/0001411).
Tokura discloses a semiconductor device (Figs. 7, 11 and 14-22; particularly see Fig. 17 and/or Fig. 18), comprising:
a first-conductivity-type semiconductor layer (including 31; n) that includes a first main surface on one side and a second main surface on the other side;
an IGBT region (CELL REGION) that includes an FET structure and a second-conductivity-type collector region (33) formed in a surface layer portion of the second main surface, the FET structure including a second-conductivity-type body region (32b; p) formed in a surface layer portion of the first main surface, a first-conductivity-type emitter region (37; n+) formed in a surface layer portion of the body region, and a gate electrode (GT) facing both the body region and the emitter region across a gate insulating layer;
a diode region (DIODE REGION) that includes a second-conductivity-type first impurity region (35 in Fig. 7; or, at least a portion of 32 in Fig. 18, also see [0087]) formed in the surface layer portion of the first main surface and a first-conductivity-type second impurity region (36; n) formed in the surface layer portion of the second main surface;
a boundary region (BOUNDARY REGION) that includes a second-conductivity-type well region (portions of 32) formed in the surface layer portion of the first main surface in a region between the IGBT region and the diode region; 
a first main surface electrode (E) that is electrically connected to the emitter region, to the first impurity region, and to the well region on the first main surface; and
a second main surface electrode (C/K) that is electrically connected to the collector region and to the second impurity region on the second main surface.
	Regarding claims 5-17, in addition to what have discussed above, it is further noted that the above boundary region includes a boundary FET structure formed in a region adjoining the well region in the first main surface, the boundary FET structure including a second-conductivity-type boundary body region formed in the surface layer portion of the first main surface, a first-conductivity-type boundary emitter region formed in a surface layer portion of the boundary body region, and a boundary gate electrode facing both the boundary body region and the boundary emitter region across a boundary gate insulating layer, in a manner similar to that in the CELL REGION).  And, the IGBT region (CELL REGION) includes a second-conductivity-type floating (32f) region formed such as to adjoin the FET structure in the surface layer portion of the first main surface.
	Regarding claim 7, in addition to what have discussed above, it is further noted that the above well region is naturally divided from the boundary FET structure (at least the inner three boundary FET structures) by a region separation trench (such as the outermost two trenches in the BOUNDARY REGION) formed in the first main surface.	Regarding claim 17, in addition to what have discussed above, it is further noted that the above the floating region is naturally divided from the FET structure by a region separation trench (at least an outer portion/half of GT that faces 32f) formed in the first main surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokura.
The disclosure of Tokura is discussed as applied to claims 1-3 and 5-17 above.	Although Tokura does not more explicitly disclose that the IGBT region, the boundary region and the diode region can be arranged periodically, which would naturally comprise the arrangements defined in each of claims 18 and 19, it is noted that is well known in the art that such periodic structure can be commonly and desirably formed so as to achieve the desired large device power.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known periodically arranged structure into the device of Tokura, so that a semiconductor device with desirably increased and/or large device power would be obtained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-E are cited as being related to a semiconductor power device structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898